DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04/06/2022 has been accepted and entered. Claims 2, 4, 7, 9, 23-25, 28, and 30-39 have been amended. Claims 1, 26, and 29 have been cancelled. Claims 3, 5-6, 8, 10-22, and 27 were previously cancelled. No claims have been added. Claims 2, 4, 7, 9, 23-25, 28, and 30-39 are pending.

Response to Arguments
Applicant’s amendment, see pg. 5, filed 04/06/2022, with respect to claim 35 rejected under 35 U.S.C. § 112(b) as being indefinite, have been fully considered and is found persuasive. The rejection of claim 35 has been removed.
Applicant’s amendments, see pg. 5-6, filed 04/06/2022, with respect to Claims 1-2, 4, 7, 9, 31-37 and 39 is/are rejected under 35 U.S.C.103 as being unpatentable over Friend et al. (US 2018/0196164), and further in view of Bessonov et al. (US 2019/0148143), and claims 29 and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable Friend, Bessonov, and further in view of Stanton et al. (US 2015/0083923) hereinafter known as Stanton, have been fully considered and are found persuasive. The rejections of claims 2, 4, 7, 9, 23-25, 28, and 30-39 have been removed.

Allowable Subject Matter
Claims 2, 4, 7, 9, 23-25, 28, and 30-39 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 30, the prior art of record does not specifically disclose or reasonably suggest, an ionizing radiation detector, comprising:
(a) a nanocrystal scintillator comprising a thin-film layer of perovskite-based quantum dots coated on a substrate layer, wherein the perovskite-based quantum dots each have a formula of CsPbXaY3-a, CH3NH3PbX3, or NH2CH=NH2PbX3, in which each of X and Y, independently, is Cl, Br, or I, and a is 0-3; and the substrate layer is an aluminum substrate, a fluoropolymer substrate, a fiber optic plate, a ceramic substrate, or a rubber substrate; and
(b) a photodetector attached to the substrate layer of the nanocrystal scintillator, wherein the ionizing radiation detector has a reusability of at least 120 cycles.
With regards to claim 39, the prior art of record does not specifically disclose or reasonably suggest, a method of fabricating an ionizing detector, comprising;
	(a) synthesising perovskite-based quantum dots each have a formula of CsPbXaY3-a, CH3NH3PbX3, or NH2CH=NH2PbX3, in which each of X and Y, independently, is Cl, Br, or I, and a is 0-3; 
(b) coating the perovskite-based quantum dots on a substrate layer, the substrate layer is an aluminum substrate, a fluoropolymer substrate, a fiber optic plate, a ceramic substrate, or a rubber substrate; and
(c) attaching a photodetector to the substrate layer of the nanocrystal scintillator;
wherein in the synthesis step, a Pb precursor, and Cs, CH3NH3, or NH2CH=NH2 precursors are added at a Pb: Cs, CH3NH3, or NH2CH=NH2 mole ratio of about 2:1 to about 2.5:1; and
wherein the ionizing radiation detector has a reusability of at least 120 cycles
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/Primary Examiner, Art Unit 2884